Citation Nr: 1433394	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  06-22 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to January 1990. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2005 rating decision in which the RO, inter alia, denied service connection for tinnitus.  In March 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2006, and, in June 2006, the Veteran filed a document which was accepted as a substantive appeal in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals. 

In November 2009, the Board remanded the claim on appeal to the RO to schedule the Veteran for a Board video-conference hearing. 

In January 2010, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In May 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a December 2011 supplemental SOC (SSOC)) and returned this matter to the Board for further consideration.

In April 2012, the Board denied the claim on appeal.  The Veteran appealed the April 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2013, the Court issued a Memorandum Decision, setting aside the Board's decision, and remanding the claim to the Board for further proceedings consistent with the decision.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  The Virtual VA file contains a June 2014 Appellate Brief.  The remaining documents are either duplicative or irrelevant to the current claim.  

For the reasons expressed below, the matter on appeal is being remanded to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required.


REMAND

In light of points raised in the Court's Memorandum Decision, and the Board's review of the claims file, further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

Initially, the Board notes that a February 1981 service treatment record indicates that the Veteran was exposed to high intensity noise and was placed in a hearing conservation program.  It was noted that the Veteran was issued hearing protection devices and instructed on the hearing conservation program.  As such, the Board finds that he was likely exposed to loud noise during his military service. 

In February 2005, the Veteran filed  his original application for compensation, which included a claim of entitlement to service connection for tinnitus.  The Veteran indicated on the application that the disorder was untreated during active duty.  He did not indicate when the disorder began. 

There are no post-service clinical records associated with the claims file which address tinnitus. 

During the January2010 Board hearing, the Veteran testified that he had tinnitus as a result of noise exposure he experienced while working as a welder in the Navy.  He was issued hearing protection.  He reported that he first experienced ringing in the ears in the 1980s when he was on active duty in the Navy; he also reported noticing it during his service with the National Guard.  He indicated that he did not have any medical evidence which linked tinnitus to his active duty service. 

In May 2010, the Board remanded the matter  for a VA medical opinion.  Specifically, it was requested that the examiner  offer an opinion, consistent with sound medical principles, and "based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disability is the result of injury or disease incurred or aggravated in service, to particularly include in-service noise exposure, as alleged."  

A VA ear disease examination for compensation and pension purposes was conducted by a physician in May 2011.  The examiner noted the Veteran's report that  he had had intermittent ringing sounds in both ears for about six to seven years.  It was noted the he currently worked at Bath Iron Works and was exposed to much noise in this capacity; he  wore ear plugs at work.  The examiner found that the Veteran's tinnitus was subjective and there was no objective test to conduct to determine whether the disorder was present or not.  The examiner opined that it was not medically possible to determine that the Veteran had tinnitus. 

Subsequently, in November 2011, the Veteran underwent  VA audiology examination.   The Veteran then reported that he had had recurrent tinnitus for more than 20 years with no specific circumstances of onset.  The examiner opined that it was less likely than not that the tinnitus was caused by or a result of military noise exposure.  The examiner noted that the Veteran reported military noise exposure related to work as a welder and use of firearms with hearing protection used.  The Veteran also had significant occupational noise exposure from working for a lumber company for seven years and working at an iron works for the past eight years (with hearing protection worn), and also had recreational noise exposure with wood working.  The examiner noted the Veteran reported his tinnitus began approximately 20 years prior while he was in the military but also noted the Veteran informed the examiner who conducted the May 2011 VA examination that the tinnitus began six to seven years prior.  The examiner observed that, despite the conflicting time frames, the Veteran did not indicate a traumatic incident of noise during his time in the military that his tinnitus could be attributed to.  The examiner reported that the Veteran's hearing acuity had been documented as being within normal limits throughout the Veteran's military service and hearing acuity was noted to be within normal limits at the time of the examination.  The examiner further observed that the Veteran had a significant history of noise exposure both occupationally and recreationally, and that there was no evidence in the claims file that the Veteran reported tinnitus to medical personnel while he was on active duty or in the Reserves.  Thus, the examiner opined that, as there was no clear nexus between the Veteran's tinnitus and his military service, it was less likely than not that the tinnitus was military related.

However, as noted by the Court in its Memorandum Decision,  although the November 2011 examiner discussed that the Veteran did not report any traumatic incidents in service, the May 2010 remand instructions directed the examiner to address the Veteran's "in-service noise exposure as alleged," which would include discussing whether the gunfire and exposure to loud machinery and noises as a welder were sufficient to cause tinnitus.  As such, the November 2011 opinion did not comply with the May 2010 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (noting that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order, that where remand orders of the Board are not fully implemented, the Board itself errs in failing to ensure compliance). 

The Court further noted that the November 2011 examiner appears to have erred in basing her opinion, in part, on post-service noise exposure from "work at a lumber company for 7 years" when the evidence of record indicates that the Veteran was a salesman at a lumber retail store and was not exposed to significant noise.  Thus, the Court directed that the Board obtain an adequate medical opinion.

Accordingly, the AOJ undertake appropriate action to obtain an addendum opinion which addresses whether the Veteran's reported in-service gunfire and exposure to loud machinery and noises as a welder were sufficient to cause tinnitus, noting that the Veteran's post-service "work at a lumber company for 7 years" did not involve noise exposure as this employment was as a salesman at a lumber retail store during which he was not exposed to significant noise.  The AOJ should only arrange for further examination of the Veteran if the prior examiner is not available or further examination is deemed necessary.
Prior to seeking further medical opinion in this case, to ensure that the record  is complete, and that all due process requirements are met, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

The AOJ  should  give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the VA audiologist who evaluated the Veteran in November 2011.

If the November 2011 VA examiner is unavailable or another examination is deemed warranted, arrange for the Veteran to undergo VA examination , by an appropriate physician or audiologist, to obtain an opinion responsive to the question/ comments noted below. 

The entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated individual, and the opinion must include discussion of the Veteran's documented medical history and assertions.

Request that the examiner provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's reported in-service gunfire and exposure to loud machinery and noises as a welder was sufficient to cause tinnitus.  

In providing the requested opinion, the examiner must consider and discuss all pertinent evidence and lay assertions.  The examiner must consider accurate in-service and post-service noise exposure histories-noting, in particular,  the fact that the Veteran's post-service "work at a lumber company for 7 years" was as a salesman at a lumber retail store and did not involve significant noise exposure (as noted in the November 2011 negative nexus opinion).  
 
Complete, clearly stated rationale for the conclusions reached must be provided. 

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, 11 Vet. App. at 268.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted,  adjudicate the claim  on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication of the claim) and legal authority. 



6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999);. 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



